                                                              Case 2:21-cv-00639-JCM-BNW Document 28
                                                                                                  27 Filed 09/13/21
                                                                                                           09/10/21 Page 1 of 2



                                                         1    JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                         2    KEMP & KEMP, ATTORNEYS AT LAW
                                                              7435 W. Azure Drive, Suite 110,
                                                         3
                                                              Las Vegas, NV 89130
                                                         4    (702) 258-1183/(702) 258-6983 (fax)
                                                              jp@kemp-attorneys.com
                                                         5    Attorney for Plaintiff Julie Hanna

                                                         6                                 UNITED STATES DISTRICT COURT
                                                                                               DISTRICT OF NEVADA
                                                         7                                               ***
                                                         8
                                                              JULIE HANNA,                                  )
                                                                                                            )
                                                         9                                                  )
                                                                                                Plaintiff,  )      Case No.: 2:21-cv-00639-JCM-BNW
                                                         10   vs.                                           )
                                                                                                            )
                                                         11   K-KEL, INC.. a Nevada Corporation;; DOES I- )        STIPULATION AND ORDER TO
                                                              X; and, ROE Business Entities I-X, Mark       )      EXTEND DEADLINE FOR EXPERT
                                                         12                                                 )      DISCLOSURES
                                                              Broadhurst, Mike York, and Chase Swanson.
                                                                                                            )
                                                         13                                     Defendants. )      [First Request]
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                            )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                                                 )
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                            )
                                                         15                                                 )

                                                         16
                                                              Pursuant to Local Rules 6-1 Defendant K-Kel, Inc. (“Defendant”) and Plaintiff Julie Danou aka
                                                         17
                                                              Julie Hanna (“Plaintiff’), by and through their undersigned counsel, hereby stipulate to amend
                                                         18   the Discovery Plan and Scheduling Order (ECF No. 21) by extending the outstanding deadline
                                                         19   for expert disclosures by a period of twenty-one (21) days. This is the first request for an
                                                         20   extension to the discovery plan and scheduling order in this matter. The requested extension is
                                                         21   sought in good faith and not for purposes of undue delay. This extension will not affect the
                                                         22   remaining discovery deadlines.
                                                         23
                                                              DISCOVERY COMPLETED TO DATE
                                                         24

                                                         25          The parties have exchanged initial disclosures pursuant to FRCP 26(a)(l). Plaintiff has served

                                                         26   written discovery upon the Defendant, and Defendant’s responses are due by September 15, 2021.

                                                         27

                                                         28

                                                                                                               1
                                                              Case 2:21-cv-00639-JCM-BNW Document 28
                                                                                                  27 Filed 09/13/21
                                                                                                           09/10/21 Page 2 of 2



                                                         1
                                                              DISCOVERY REMAINING
                                                         2
                                                                     The Defendant will need to serve written discovery and both parties will need to conduct
                                                         3    depositions, and further fact discovery. Discovery from third-parties may also be necessary.
                                                         4

                                                         5    REASON FOR EXTENSION OF DISCOVERY

                                                         6           This extension is necessary to allow the parties’ experts sufficient time to complete reports

                                                         7    for the disclosure deadline.
                                                         8
                                                              PROPOSED REVISED DISCOVERY PLAN
                                                         9
                                                                     1.      Deadlines for Expert Disclosures
                                                         10
                                                                          The deadline for the Parties to make expert disclosures shall be extended by 21 days
                                                         11
                                                                          from September 13, 20201 to October 4, 2021. The deadline to disclose rebuttal expert,
                                                         12

                                                         13               if any, shall similarly be extended by 21 days, from October 13, 2021 to November 3,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14               2021. There are no other proposed changes to the discovery plan.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                              Respectfully submitted,
                                                         16

                                                         17
                                                              DATED          9/10/2021
                                                         18
                                                                     /s/ James P. Kemp                                            _____Allison Kheel_
                                                         19   JAMES P. KEMP, ESQUIRE                                             ALLISON KHEEL, ESQUIRE
                                                              Nevada Bar No. 006375                                              Nevada Bar No.
                                                         20   Attorney for Plaintiff                                             Attorney for Defendant
                                                         21

                                                         22
                                                                                                          ORDER
                                                         23                                                     IT IS SO ORDERED.
                                                         24

                                                         25                                                _____________________________________
                                                         26                                                UNITED STATES MAGISTRATE JUDGE
                                                                                                                     September 13, 2021
                                                         27                                                Dated:                                         .

                                                         28

                                                                                                              2
